Citation Nr: 0533664	
Decision Date: 12/13/05    Archive Date: 12/30/05

DOCKET NO.  00-14 440A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an increased evaluation for post-operative 
residuals, recurrent dislocation of the right shoulder, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1965 to May 
1968.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii, which in pertinent part, denied a 
compensable evaluation for a right shoulder disability and 
service connection PTSD.  In December 2004 the Board REMANDED 
the case for additional development, to include obtaining 
additional records.  That development has been completed and 
the case has been returned to the Board for final 
adjudication.  

During the pendency of this appeal, by a decision dated in 
September 2002, the RO increased the veteran's rating for a 
right shoulder disability to 10 percent disabling, effective 
October 2, 1998.  Because the increase in the evaluation of 
the veteran's right shoulder disability does not represent 
the maximum rating available for the disorder, the veteran's 
claim for a higher rating remains in appellate status.  See 
e.g., AB v. Brown, 6 Vet. App. 35 (1993).

In July 2000 the appellant, filed a substantive appeal.  He 
requested a personal hearing before a member of the Board.  
That hearing was held before the undersigned in September 
2004, and the transcript is of record.  

Although the July 1999 rating decision reflects that the RO 
implicitly reopened the appellant's claim for service 
connection for PTSD, the Board must make its own independent 
determination as to whether evidence is new and material 
before addressing the merits of a claim.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

During the pendency of the appeal, the veteran's claims file 
was transferred to the Manila RO, as the veteran now resides 
in the jurisdiction of that office.

The Board decision below reopens the veteran's claim for 
service connection for PTSD.  This matter is further 
addressed in the remand appended to this decision.  This 
issue is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


FINDINGS OF FACT

1.  All evidence necessary to decide the claim for an 
increased rating for a shoulder disability has been obtained; 
the RO has notified the claimant of the evidence needed to 
substantiate the claim and obtained all relevant evidence 
designated by the appellant.

2.  By rating decision dated in October 1994, the veteran's 
claim for service connection for PTSD was denied; a timely 
notice of disagreement was not received to initiate an appeal 
from this determination.

3.  Evidence received since the October 1994 RO decision 
denying service connection for PTSD includes medical records 
showing a diagnosis of PTSD and a competent opinion 
suggesting a link between such and an in-service stressor.

4.  The veteran's right dominant shoulder disability, to 
include post-traumatic arthritis, is symptomatic and 
productive of some functional impairment but it is not 
manifested by nonunion of the clavicle or scapula with loose 
movement, any appreciable deformity, dislocations in recent 
years, or ankylosis, and the preponderance of the evidence is 
against limitation of right shoulder or arm motion that more 
nearly approximates to the shoulder level versus above the 
shoulder level.


CONCLUSIONS OF LAW

1.  Evidence received since an October 1994 RO decision 
denying service connection for PTSD is new and material; 
accordingly, the claim for service connection for PTSD is 
reopened.  38 U.S.C.A. § 5108, 7105 (West 2002); 38 C.F.R. § 
3.156 (2001).

2.  The criteria for an evaluation in excess of 10 percent 
for post-operative residuals of recurrent dislocations of the 
right shoulder have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321(b)(1), 
4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5010, 5201, 5202, 5203 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Board is required to address the Veterans Claims 
Assistance Act of 2000 (VCAA) that became law in November 
2000.  The VCAA provides, among other things, that VA will 
make reasonable efforts to notify a claimant of the relevant 
evidence necessary to substantiate a claim for benefits under 
laws administered by the VA.  The VCAA also requires the VA 
to assist a claimant in obtaining that evidence.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.

VA has a duty under the VCAA to notify a claimant and any 
representative of the information and evidence needed to 
substantiate a claim.  Collectively, the December 2004 Board 
remand, the RO rating decisions, the statement of the case 
(SOC) and the supplemental statements of the case (SSOC), 
issued in connection with the appellant's appeal have 
notified him of the evidence considered, the pertinent laws 
and regulations and the reasons his claim for an increased 
rating for a right shoulder disability was denied.  In 
addition, correspondence from the RO sent to the appellant, 
to include the February 1999, December 2001, January 2001, 
March 2002, September 2002, August 2003, January 2004, 
January 2005, May 2005 and July 2005 letters, specifically 
notified him of the substance of the VCAA, including the type 
of evidence necessary to establish entitlement to the 
benefits sought and the relative burdens of the appellant and 
VA in producing or obtaining that evidence or information.  
That is, the appellant was notified and aware of the evidence 
needed to substantiate his claim and the avenues through 
which he might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), the correspondence from the RO, to include the 
February 1999, December 2001, January 2001, March 2002, 
September 2002, August 2003, January 2004, January 2005, May 
2005 and July 2005 letters, satisfied the notice requirements 
by: (1) informing the appellant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) informing the appellant about the information and 
evidence the VA will seek to provide; (3) informing the 
appellant about the information and evidence the claimant was 
expected to provide; and (4) requesting the appellant to 
provide any evidence in the appellant's possession that 
pertains to the claim.  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  Although the veteran was not explicitly 
requested to provide any evidence in his possession, he was 
informed that it was his responsibility to ensure that VA 
received any evidence not in the possession of the Federal 
government; this would necessarily include submitting any 
relevant evidence in his possession.  Under these 
circumstances, the failure to use the exact language of 38 
C.F.R. § 3.159(b)(1) with respect to this "fourth element" 
was harmless, non-prejudicial error.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005). 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004), the U.S. Court of Appeals for Veterans' 
Claims (Court) held that a VCAA notice must be provided to a 
claimant before the initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on claim for VA benefits.  VCAA 
was not yet enacted at the time of the July 1999 RO decision 
that is the subject of this appeal.  Obviously, VA could not 
have informed the veteran of law that did not yet exist.  
Moreover, in Pelegrini II, the Court also made it clear that 
where, as in this case, notice was not mandated at the time 
of the initial RO decision, the RO did not err in not 
providing such notice complying with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) because an initial RO decision 
had already occurred.  Also see VAOPGCPREC 7-2004.  
The Board also finds that prior to the July 1999 RO decision 
and subsequently, the veteran has been presented 
opportunities to present any evidence in his possession or 
that he could obtain that would substantiate his claim for an 
increased rating for a right shoulder disability.  

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the service medical records are associated with the claims 
file, as are the identified relevant post-service medical 
records.  The veteran has not made the RO or the Board aware 
of any additional available evidence that needs to be 
obtained in order to fairly decide the appellant's appeal.  

Additionally, as will be reflected in the analysis section of 
this decision, the VA examination opinions obtained by the 
RO, when viewed in conjunction with the lay and additional 
medical evidence associated with the claims files, are 
sufficient for a determination on the merits of the veteran's 
appeal.  See 38 C.F.R. § 5103A(d).  The relevant post-service 
medical evidence includes reports of VA examinations, which 
were thorough in nature and included relevant findings 
adequate for rating purposes.  Under these circumstances, 
there is no further duty to provide another examination or 
medical opinion with respect to the veteran's right shoulder 
disability.  Id.  The Board finds that all obtainable 
evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained.

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claim for an increased rating 
for a right shoulder disability, any additional development 
or notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his or 
her claim, the VCAA does not apply).  The Board finds that 
the duty to assist and duty to notify provisions of the VCAA 
have been fulfilled to the extent possible with regard to his 
claim.  Thus, no additional assistance or notification to the 
appellant is required based on the facts of the instant case.  
There has been no prejudice to the appellant that would 
warrant a remand, and his procedural rights have not been 
abridged.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Factual Background

The veteran's DD 214 form shows that he served as a radio 
telephone technician operator in Vietnam for a period of 
approximately one month.  He did not receive any medals or 
decorations evincing combat duty.  As discussed in more 
detail below, he dislocated his right shoulder while on 
active duty in Vietnam and was sent to a hospital in Okinawa 
as a result.   

The service medical records are negative for any findings 
relating to a psychiatric disorder, to include PTSD.  

In October 1993, the veteran submitted a claim for service 
connection for PTSD.  He did not submit evidence in support 
of his claim.  In October 1994 the RO denied the veteran's 
claim for service connection for PTSD.  At the time of the 
decision the evidence of record consisted of the available 
service medical and personnel records.  A timely notice of 
disagreement was not received to initiate an appeal from this 
determination.

In an April 1998 report a clinician who treated the veteran 
provided a diagnosis of PTSD.  June 1998 post-service medical 
reports show a diagnosis of PTSD exacerbated by, and 
secondary to a heart condition.  The veteran was suffering 
from a leaky aortic valve and needed valve replacement 
surgery.   

In October 1998 the RO received the veteran's application to 
reopen his claim for service connection for PTSD, along with 
a claim for an increased rating for a right shoulder 
disability.  In support of his claim for PTSD the veteran 
submitted a post-service private medical report that provided 
a diagnosis of PTSD and linked the condition to service 
(August 1998).  In the report the clinician indicated that 
his opinion was at least in part based on that of another who 
clinician.  

In September 1998, the veteran submitted a statement wherein 
he described traumatic events that he experienced during 
active duty.  He stated that he dislocated his right shoulder 
while swimming in the South China Sea and nearly drowned.  
The veteran explained that the clinician who tended to the 
veteran informed him that he needed surgery and that his 
condition made him a liability in combat.  Initially he spent 
a few days in Da Nang Field hospital where he was exposed to 
soldiers wounded in combat.  The veteran watched some of them 
die.  He was sent to a military hospital in Okinawa for 
surgery.  He claims to have spent approximately one year in 
Okinawa awaiting surgery, but never saw the inside of the 
hospital.  Instead, he was assigned to the mail room, where 
he saw correspondence addressed to the dead and wounded.  The 
veteran was traumatized by this experience and felt guilty.  
He also suffered the loss of a close friend who died in 
combat a month after he enlisted.  Thereafter, he was 
transferred to Great Lakes Naval hospital for surgery and 
again became exposed to the combat wounded.  He was kicked in 
the chest by a soldier who had had his legs amputated.  The 
veteran was then placed on guard duty of other soldiers who 
had deserted active duty.  He began drinking and fighting.  
The veteran claimed he was also traumatized by this 
experience.  Following discharge from service, he claims to 
have continued to fight and drink.  The veteran attacked a 
co-worker and was nearly arrested.  He became reclusive and 
abusive to his girlfriend.  He also reported experiencing 
outbursts of anger, dreams related to service, employment 
instability and problems with interpersonal relationships.  
The veteran allegedly received psychiatric treatment between 
1970 and 1971.  

An April 1999 post-service medical report shows that the 
veteran had     degenerative arthritis of the right shoulder 
and took over the counter medications for this condition.  In 
a June 1999 statement, the veteran listed a number of 
symptoms that he attributed to PTSD, to include depression, 
which he stated was due to his physical limitations and 
feeling survivor guilt.  A June 1999 private medical report 
provided a diagnosis of moderately severe PTSD secondary to 
having served in Vietnam and exacerbated by his heart 
disability.  In another June 1999 private medical report, a 
clinician indicated that the veteran could possibly have PTSD 
despite not having any combat history, however, the clinician 
pointed out that the veteran failed to keep his medical 
appointments and as a consequence he had only seen him twice 
prior to the preparation of this report.  

In June 1999 the veteran underwent a psychiatric VA 
examination.  He reported suffering from PTSD because of his 
experiences in the Vietnam War.  The psychiatrist, who 
indicated having reviewed the veteran's available post-
service psychiatric records, noted that he had a history of 
smoking marihuana and drinking alcohol.  He indicated that 
the veteran had some difficulty with memory for details 
associated with Vietnam, which he found to be unusual.  
Following an interview of the veteran, the psychiatrist 
diagnosed major depression; alcohol and cannabis abuse.  
According to the psychiatrist the veteran's major depression 
appeared to account for the majority of his current 
impairment, which may change if he increased his use of 
alcohol and marihuana.  He did not diagnose PTSD.  

In July 2001, during a post-service private medical 
evaluation, the veteran complained of pain in his right 
shoulder following service discharge.  He reported difficulty 
lifting anything of weight up and over his head.  He 
expressed difficulty sleeping in certain positions and taking 
over the counter medication for the condition.  Strength was 
found to be normal.  External rotation of the right side was 
limited to 45 degrees.  He had forward elevation of 180 
degrees.  X-rays revealed mild degenerative arthritis of the 
glenohumeral joint some osteophyte formation about the 
inferior rim of the gleoid and some mild flattening of the 
humeral head.

The veteran underwent a VA examination in February 2002.  He 
presented complaints consistent with those previously 
reported during the July 2001 evaluation.  The examiner found 
that there was some restricted motion.  The veteran had 
forward elevation of 160 degrees, active abduction of 135 
degrees, passive glenohumeral abduction to 75 degrees.  There 
was mild discomfort with range of motion.  With manual muscle 
testing his strength was excellent and the impingement test 
was negative.  X-rays showed mild glenohumeral degenerative 
arthritis, along with post-operative changes in the humeral 
head.  He diagnosed mild degenerative arthritis, right 
shoulder, secondary to recurrent dislocations and surgical 
repair.  

In September 2004 the veteran testified at a personal 
hearing.  He confirmed that he was right hand dominant.  He 
denied any dislocation of his right shoulder since the in-
service right shoulder operation.

In September 2004 and October 2004 the veteran underwent 
private psychiatric evaluations.  He related experiencing 
PTSD symptomatology as a result of his experience in service, 
as previously described.  The initial impression included 
"rule out PTSD"; the clinician recommended further 
evaluation.  After a more thorough evaluation in October 
2004, the same psychiatrist diagnosed PTSD and dysthymia.  
The clinician opined that the veteran's PTSD "may not be 
utmost war-oriented", but it was noted that the veteran had 
been severely affected by the hospital scenarios of wounded 
soldiers where he acquired his traumatic experience.  



Legal Analysis

Application to Reopen a Claim for Service Connection for PTSD

The October 1994 RO decision denying service connection for 
PTSD is final and is not subject to revision on the same 
factual basis.  See 38 U.S.C.A. § 7105.  In order to reopen 
this claim, the appellant must present or secure new and 
material evidence with respect to the claim.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a two-part 
analysis.  First, the Board must determine whether the 
evidence presented or secured since the prior final 
disallowance of the claim is "new and material."  Second, if 
the Board determines that the evidence is "new and material," 
it must reopen the claim and evaluate the merits of the claim 
in view of all the evidence, both new and old.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

Pursuant to 38 U.S.C.A. § 5108 (West 2002), the Board must 
reopen a previously and finally disallowed claim when "new 
and material" evidence is presented or secured with respect 
to that claim.  See 38 U.S.C.A. § 7105(c) (West 2002) and 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  The 
provisions of 38 C.F.R. § 3.156 were changed for claims filed 
on or after August 29, 2001.  66 Fed. Reg. 45620 (Aug. 29, 
2001) (codified at 38 C.F.R. § 3.156 (2004).  The appellant's 
application to reopen his claim was filed before August 29, 
2001; consequently, the former version of § 3.156 applies.  
38 C.F.R. § 3.156(a) (2001) provides as follows:   
 
New and material evidence means evidence not 
previously submitted to agency decisionmakers which 
bears directly and substantially upon the specific 
matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to 
fairly decide the claim.   

New evidence means more than evidence which has not been 
previously physically of record.  To be "new" additional 
evidence must be more than merely cumulative.  Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  For the purposes of 
establishing whether new and material evidence has been 
submitted, the credibility of the evidence, although not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992). 
 
If new and material evidence has been received with respect 
to a claim that has become final, then the claim is reopened 
and decided on a de novo basis.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156. 

The RO October 1994 rating decision denied service connection 
for PTSD based on the absence of evidence of a current 
diagnosis, lack of any in-service identifiable stressors, or 
a nexus between current symptomatology and service.  The 
evidence on file at the time of the October 1994 RO decision 
included the veteran's service and post-service medical 
records, which were negative for a competent opinion linking 
his claimed PTSD to service.  

In October 1998 the veteran filed an application to reopen 
his claim for PTSD.  The evidence received since the October 
1994 RO decision noted above includes a statement wherein he 
described traumatic events that he experienced during active 
duty, along with post-service medical evidence that in 
essence provided a PTSD diagnosis linked it to his Vietnam 
experience.  The additional evidence in question was not 
previously submitted to agency decisionmakers and it, in 
connection with evidence previously assembled (namely, the 
veteran's assertions that he had PTSD which is causally 
related to service), bears directly and substantially upon 
the specific matter under consideration.  It is neither 
cumulative nor redundant, and it is so significant that it 
must be considered in order to fairly decide the claim.  38 
C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  Accordingly, the claim for service connection for a 
PTSD is reopened.



Increased Evaluation for Post-Operative Residuals, Recurrent 
Dislocation of the Right Shoulder,Ccurrently Evaluated as 10 
Percent Disabling

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  Otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 38 
C.F.R. § 4.3.  In addition, a disability rating may require 
re-evaluation in accordance with changes in a veteran's 
condition.  It is thus essential in determining the level of 
current impairment that the disability is considered in the 
context of the entire recorded history.  See 38 C.F.R. § 4.1.  
Finally, in cases where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55 
(1994).

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45. See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that disability of 
the musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  See 38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  See 38 C.F.R. § 
4.45.  After the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  38 
U.S.C.A. § 7104(a).

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107; 38 
C.F.R. §§ 3.102, 4.3.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence).  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

The veteran is seeking an increased rating for his service-
connected right shoulder disability , currently evaluated as 
10 percent disabling.  He contends that his disorder is more 
severe than currently evaluated, and has appealed for an 
increased rating.

The veteran is currently assigned a 10 percent disability 
rating for traumatic arthritis of the right shoulder under 
the provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5010.  
Under Diagnostic Code 5010, arthritis, due to trauma, 
substantiated by X-ray findings will be rated as degenerative 
arthritis.  See 38 C.F.R. § 4.71a .  Degenerative arthritis, 
when established by X-ray findings, will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent rating will be 
assigned for arthritis wit X-ray evidence of involvement of 2 
or more major joints or 2 or more minor joint groups.  A 20 
percent rating will be assigned for arthritis with X-ray 
evidence of involvement with 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5201, pertaining to 
range of motion, a 20 percent disability rating for 
limitation of motion of the major or minor arm at shoulder 
level.  A 30 percent disability rating is warranted for 
limitation of motion of the major arm midway between side and 
shoulder level.  A 40 percent disability rating is assigned 
for limitation of motion of the major arm to 25 degrees from 
the side.  

Further, under Diagnostic Code 5203, a 10 percent disability 
rating is assigned for malunion of the clavicle or scapula.  
A 10 percent disability rating is also warranted for nonunion 
of the minor or major clavicle or scapula without loose 
movement.  A 20 percent disability rating is assigned for 
nonunion of the minor or major clavicle or scapula with loose 
movement or dislocation of the clavicle or scapula.  See 38 
C.F.R. § 4.71a.

An April 1999 post-service medical report shows that the 
veteran had     degenerative arthritis of the right shoulder 
and took over the counter medications for this condition.  In 
July 2001, during a post-service private medical evaluation, 
the veteran complained of pain in his right shoulder 
following service discharge.  He reported difficulty lifting 
anything of weight up and over his head.  He also expressed 
difficulty sleeping in certain positions and taking over the 
counter medication for the condition.  Strength was found to 
be normal.  External rotation of the right side was limited 
to 45 degrees.  He had forward elevation of 180 degrees.  At 
the February 2002 evaluation the examiner found that there 
was some restricted motion.  He had forward elevation of 160 
degrees, active abduction of 135 degrees, passive 
glenohumeral abduction to 75 degrees.  There was mild 
discomfort with range of motion.  With manual muscle testing 
his strength was excellent and the impingement test was 
negative.  There is no evidence of tingling, weakness, and 
object dropping from his right hand.  The examiner further 
commented that the veteran's symptoms appeared to be mild in 
nature.

The July 2001 x-rays revealed mild degenerative arthritis of 
the glenohumeral joint, some osteophyte formation about the 
inferior rim of the gleoid and some mild flattening of the 
humeral head.  X-rays also showed mild glenohumeral 
degenerative arthritis, along with post-operative changes in 
the humeral head.  The clinician diagnosed mild degenerative 
arthritis, right shoulder, secondary to recurrent 
dislocations and surgical repair.  There was no evidence of 
recent fracture, dislocation or bone metastasis.  

Applying the above criteria to the facts of this case, the 
Board concludes that the preponderance of the evidence is 
against an evaluation in excess of 10 percent for traumatic 
arthritis of the right shoulder.  

The medical and X-ray evidence of record does not show that 
the veteran's right shoulder disability has been manifested 
by nonunion or dislocation of the clavicle or scapula.  Post-
service X-ray reports noted that there was no evidence of 
fracture or dislocation.  Such findings were confirmed by the 
veteran's own assertions when at his September 2004 personal 
hearing he denied any dislocation of his right shoulder since 
the July 1966 operation.  As such, an increased rating is not 
warranted under Diagnostic Code 5203.

Pursuant to the rating criteria for arthritis, Diagnostic 
Codes 5010-5003, the Board has also considered the veteran's 
right shoulder disability under 38 C.F.R. § 4.71a, Diagnostic 
Code 5201, evaluating limitation of motion.  Physical 
examinations have shown mild discomfort with range of motion.  
The Board notes that a rating in excess of 10 percent under 
Diagnostic Code 5201 requires limitation of motion of the arm 
at shoulder level.  While external rotation of the right side 
on the July 2001 examination was below shoulder level, at 45 
degrees, forward elevation was to 180 degrees.  Moreover, on 
subsequent VA examination in February 2002, forward elevation 
was to 160 degrees, active abduction was to 135 degrees.  
Thus, the Board finds that overall the medical evidence of 
record does not show limitation of motion of the arm at the 
shoulder level.  That is, it is evident from the most recent 
examinations that the veteran can elevate his right arm well 
beyond the shoulder level.  Thus, an increased rating is not 
warranted under Diagnostic Code 5201.

The Board has considered the veteran's right shoulder 
disability on the basis of functional loss due to pain and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint.  38 C.F.R. §§ 4.40, 4.45, 
4.59;  Deluca v. Brown, 8 Vet. App. 202 (1995).  The 
preponderance of the evidence is against a finding that the 
veteran has any additional limitation of motion due to pain 
or flare-ups of pain, supported by objective findings, to a 
degree that supports a rating in excess of 10 percent, and 
there is no medical evidence of fatigability, weakness, or 
incoordination that results in such limitation of motion.  

In considering the provisions of Diagnostic Code 5202 (other 
impairment of the humerus) and Diagnostic Code 5200 
(ankylosis of the scapulohumeral articulation), the Board 
finds that the evidence as set forth above does not 
demonstrate malunion, fibrous union, or nonunion of the 
humerus, nor does it show recurrent dislocation of the 
humerus at the scapulohumeral joint or ankylosis, as such 
findings relate to the appellant's service-connected right 
shoulder disability.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5200, 5202.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
scheduler evaluations are found to be inadequate, the Under 
Secretary for benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of regular scheduler 
standards.  38 C.F.R. § 3.321(b).

The evidence shows the veteran's right shoulder disorder does 
not involve an exceptional or unusual disability, and he has 
submitted no evidence to show that has resulted in frequent 
hospitalizations, or similar factors as to render a schedular 
rating impractical.  There is no supportive evidence of 
marked interference with employment.  The Board does not have 
the authority to assign an extraschedular rating in the first 
instance, and under the circumstances of this case there is 
no basis for the Board to refer this issue to the appropriate 
VA officials for extraschedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  Bagwell v. Brown, 9 Vet. App. 337 (1996).

As the preponderance of the evidence is against the claim for 
an evaluation in excess of 10 percent for the veteran's right 
shoulder disability, the benefit-of-the-doubt doctrine does 
not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); see also, generally, Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

New and material evidence having been received, the claim for 
service connection for PTSD is reopened.

Entitlement to a rating in excess of 10 percent for post-
operative residuals, recurrent dislocation of the right 
shoulder, is denied.


                                                               
REMAND

Service connection for PTSD requires: medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (conforming to the Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f).

In adjudicating a claim for service connection for PTSD, the 
evidence necessary to establish the incurrence of a stressor 
during service will vary depending on whether or not the 
veteran was "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60, 66 (1993).  If it is determined 
through military citation or other supportive evidence that a 
veteran engaged in combat with the enemy, and the claimed 
stressors are related to combat, the veteran's lay testimony 
regarding the reported stressors must be accepted as 
conclusive evidence as to their actual occurrence and no 
further development or corroborative evidence will be 
necessary, provided that the testimony is found to be 
satisfactory, that is, not contradicted by service records 
and "consistent with the circumstances, conditions, or 
hardships of such service."  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d),(f); Doran v. Brown, 6 Vet. App. 283, 289 (1994).

The service personnel records show that the veteran had 
approximately one month of active duty in Vietnam and he did 
not not receive any medals or decorations evincing combat.  
It is not contended otherwise.  The veteran asserts that he 
has PTSD as the result of in-service noncombat stressors 
during and after his Vietnam service.

If it is determined that a veteran did not engage in combat 
with the enemy, or the claimed stressor is not related to 
combat, the veteran's lay testimony alone will not be enough 
to establish the occurrence of the alleged stressor.  In such 
cases, the record must contain service records or other 
corroborative evidence that substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).
The DSM-IV provides two requirements as to the sufficiency of 
a stressor: (1) A person must have been "exposed to a 
traumatic event" in which "the person experienced, witnessed, 
or was confronted with an event or events that involved 
actual or threatened death or serious injury, or a threat to 
the physical integrity of self or others" and (2) "the 
person's response [must have] involved intense fear, 
helplessness, or horror".  DSM-IV at 427-28.  These criteria 
are not based solely on usual experience and response but are 
individualized (geared to the specific individual's actual 
experience and response).  Hence, under the DSM-IV, the 
mental illness of PTSD would be treated the same as a 
physical illness for purposes of VA disability compensation 
in terms of a predisposition toward development of that 
condition.  Cohen v. Brown, 10 Vet. App. 128, 141 (1997).

Corroboration of every detail of a claimed stressor, 
including personal participation, is not required; 
independent evidence that the incident occurred is 
sufficient.  Pentecost v. Principi, 16 Vet. App. 124 (2002); 
see also Suozzi v. Brown, 10. Vet. App. 307, 310-311 (1997). 

Post-service medical reports show that the veteran has 
consistently given a history that he had not been in combat 
during his service in Vietnam, which ended after 
approximately one month of active duty as the result of a 
noncombat right shoulder injury.  Instead, he asserts that 
his PTSD was the result of the experiences he had during his 
stay at a hospitals due to a dislocated his right shoulder, 
being kicked in the chest by a soldier who had had his legs 
amputated, having suffered the loss of a close friend who 
died in combat, being placed on guard duty of other soldiers 
who had deserted and while performing his assigned duties in 
the mail room in Okinawa.  He claimed he was traumatized by 
these experiences and as a result he began drinking and 
fighting.  

The service medical reports show that he was hospitalized for 
right shoulder surgery as contended.  The post-service 
statements from the veteran, along with the history he has 
provided during medical evaluations, describe his emotional 
response to his exposure to soldiers wounded in combat.  The 
Board does not dispute that the veteran saw severely wounded 
soldiers while hospitalized.  The other claimed in-service 
stressors are either not confirmed by service records or 
cannot be confirmed due to their anecdotal nature (e.g., 
being kicked in the chest by a soldier who had had his legs 
amputated).  

The medical evidence is conflicting as to whether the veteran 
meets the diagnostic criteria for PTSD.  The VA examiner who 
evaluated the veteran in June 1999 diagnosed major 
depression; alcohol and cannabis abuse, rather than PTSD.  VA 
post-service medical records, however, show a diagnosis of 
PTSD since 1998 and an October 2004 psychiatric examination 
resulted in a diagnosis of PTSD.  The Board finds that a 
current diagnosis of PTSD is established.  The question that 
remains is whether his PTSD is due to his being exposed to 
wounded solders while hospitalized.

Although there is some medical evidence that the PTSD 
diagnosis is secondary to his heart condition, and a VA 
psychiatric examination did not result in a diagnosis of 
PTSD, there is other competent evidence that suggests a link 
between PTSD and service.  

A June 1999 private medical report provided a diagnosis of 
moderately severe PTSD secondary to having served in Vietnam 
and exacerbated by his heart disability.  In September 2004, 
a psychiatrist indicated that further evaluation was 
warranted to determine if the veteran had PTSD.  After a more 
thorough examination in October 2004, the same psychiatrist 
concluded that the veteran met the diagnostic criteria for 
PTSD and suggested a link to service.  As to the latter part 
of the opinion, she opined that the veteran's PTSD "may not 
be utmost war-oriented", but it was noted that the veteran 
had been severely affected by the hospital scenarios of 
wounded soldiers where he acquired his traumatic experience.  
There is no indication that this psychiatrist reviewed any of 
the veteran's service and post-service medical records, to 
include the VA psychiatric examination that found that the 
veteran did not meet the diagnostic criteria for PTSD.

Given the conflicting nature of the evidence, and because the 
most recent psychiatrist's opinion was not based on a full 
review of the evidence of record, the Board finds that VA 
psychiatric and psychological examinations are required for a 
determination on the merits of the present claim.  See 38 
U.S.C.A. § 5103A(d).

The RO should also ensure that all notification and 
development actions required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully satisfied.  

In view of the foregoing, this case is REMANDED for the 
following action:

1.  The RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully 
satisfied.  See also 38 C.F.R. § 3.159 
(2005).  The RO's attention is directed 
to Quartuccio v. Principi, 16 Vet. App. 
183 (2002) pertaining to the amended 
version of 38 U.S.C.A. § 5103(a), which 
requires that the Secretary identify for 
the appellant which evidence the VA will 
obtain and which evidence the appellant 
is expected to present.  The RO should 
provide the veteran written notification 
specific to his claim for service 
connection for PTSD of the impact of the 
notification requirements on the claim.  
The appellant should further be requested 
to submit all evidence in his possession 
that pertains to his claim.

Specific notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
should: (1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; (2) inform the claimant about the 
information and evidence that VA will 
seek to provide; (3) inform the claimant 
about the information and evidence the 
claimant is expected to provide; and (4) 
request or tell the claimant to provide 
any evidence in the claimant's possession 
that pertains to the claim.

2.  After any additional evidence has 
been received and associated with the 
claims file, the veteran should be 
scheduled for VA psychiatric and 
psychological examinations for the 
purpose of determining whether he has 
PTSD linked to service.  The RO should 
send the claims file to the psychiatrist 
and psychologist for review, and they 
should indicate that the claims file was 
reviewed.  Following a review of the 
relevant evidence in the claims file, the 
mental status examination and any tests 
that are deemed necessary, both examiners 
are asked to opine whether the veteran 
meets the diagnostic criteria for PTSD 
and, if so, whether it is at least as 
likely as not (whether there is a 50 
percent or greater probability) that his 
PTSD is linked to his being exposed to 
wounded solders while hospitalized for 
his right shoulder disability during 
service.  The examiners are requested to 
provide a rationale for any opinion 
expressed.    

4.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is 
required.  If further action is required, 
the RO should undertake it before further 
adjudication of the claim.  

5.  The RO should readjudicate the issue 
of entitlement to service connection for 
PTSD with consideration of all of the 
evidence added to the record since the 
last Supplemental Statement of the Case 
(SSOC) was issued. 

6.  If the benefit requested on appeal is 
not granted, the RO should issue an SSOC, 
which should contain notice of all 
relevant action taken on the claim, to 
include a summary of all of the evidence 
added to the record since the last SSOC.  
A reasonable period of time for a 
response should be afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003), codified at 38 U.S.C. §§ 
5109B, 7112.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


